TAG AGENT — FEES FOR EXTRAORDINARY SERVICES Pursuant to the express provisions of 47 O.S. 22.22 [47-22.22] (1971), motor license agents are generally authorized, in addition to a One Dollar ($1.00) registration fee, to make charges for notary services and other extraordinary services including a mailing service. Charges for such extraordinary services must be reasonable, nominal and voluntary, and in the case of motor license agents in counties with a population of more than 300,000, 47 O.S. 22.30 [47-22.30](1) (1971) provides a Fifty Cent ($.50) limitation on the charge for mailing and extra handling. Even in the absence of such express statutory authority, a motor license agent, as an independent contractor, may provide a mailing and extra handling service for a reasonable and nominal fee at the option of the customer.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: May a motor vehicle agent provide the service of mailing tags and license registration papers to tag customers (though not required to do so), to prevent such customers from having to wait in line, and impose a nominal charge for such service, so long as such customer is made fully aware of his options and the amount of such charge? Title 47 O.S. 22.22 [47-22.22] (1971) provides in pertinent part: "The Tax Commission when it deems such to be necessary shall appoint Motor License Agents in any county of this State, to assist in the enforcement and administration of this Act and acts amendatory thereof or akin thereto. Such agents shall be self-employed independent contractors, under the supervision of the Tax Commission . . . . Provided, that all appointments of tag agents heretofore made by the Oklahoma Tax Commission, and its predecessor, are hereby authorized and confirmed; and all notary fees and other charges made by such tag agent in connection with the registration of motor vehicles are hereby authorized and validated; and the withholding of such notary fees and other charges by such tag agents as full compensation for their services in connection with the registration of motor vehicles, is hereby authorized, validated and confirmed.  "When an application for license is made with the Commission or a Motor License Agent, a registration fee of One Dollar ($1.00) shall be collected. Such fee shall be in addition to the license fees on motor vehicles and shall be retained by the Motor License Agent and such amount retained by the Motor License Agent after payment of his office operating expense has been deducted shall be his compensation for services rendered, . . ." The provision of a mailing and extra handling service by a motor vehicle agent is an extraordinary service on his part and is included within the language "other charges made by such tag agents in connection with the registration of motor vehicles" contained in Section 22.22 above. It should be noted that in 47 O.S. 22.30 [47-22.30](1) (1971) there is specific authority for a nominal and reasonable charge of Fifty Cents ($.50) for a mail order service by motor license and tag agents in counties with a population of over 300,000.  It is obvious that the Legislature intended that in those counties under 300,000 population that extraordinary fees such as services as a notary public or for the provision of services such as the mailing of tags and/or registration papers are above and beyond the ordinary operating expenses of the office of the tag agent. It cannot be assumed that the Legislature ever intended that a motor license and tag agent in a county with a population under 300,000 be required to provide such services at his own expense.  Further, if the tag agent, as an independent contractor, offers to make the mailing and handling service available and posts the fee to be charged therefor in a conspicuous place in his office, the tag agent is extending an option to the customer to secure the mailing and extra handling service by the payment of an additional fee. If a citizen does not wish to exercise such option to have the tag and/or registration papers mailed and to pay a nominal fee therefor, he or she is under no obligation to do so and may wait in the office of the tag agent for the completion of the necessary paperwork.  It is, therefore, the opinion of the Attorney General that your question be answered in the following manner: Pursuant to the express provisions of 47 O.S. 22.22 [47-22.22] (1971) motor license agents are generally authorized, in addition to a One Dollar ($1.00) registration fee, to make charges for notary services and other extraordinary services including a mailing service. Charges for such extraordinary services must be reasonable, nominal and voluntary, and in the case of motor license agents in counties with a population of more than 300,000, 47 O.S. 22.30 [47-22.30](1) (1971) provides a Fifty Cent ($.50) limitation on the charge for mailing and extra handling. Even in the absence of such express statutory authority, a motor license agent, as an independent contractor, may provide a mailing and extra handling service for a reasonable and nominal fee at the option of the customer.  (Michael Cauthron) (Tag Agent) ** SEE: OPINION NO. 76-139 (1976) **